TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 21, 2015



                                     NO. 03-15-00422-CV


                                  Shakeel Mustafa, Appellant

                                                  v.

                                     Felix Rippy, Appellee




  APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY CHIEF JUSTICE ROSE


This is an appeal from the order signed by the trial court on June 19, 2015. Having reviewed the

record, it appears that the Court lacks jurisdiction over the appeal.      Therefore, the Court

dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to this

appeal, both in this Court and the court below.